Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant has amended the claims and argues the art supports a practical application.  Examiner concurs that the claims have been sufficiently amended to provide an inventive concept of use in a game as a statutory practical application.
3.	Applicant has sufficiently amended the claims to be patentably distinct from U.S. Pat. No. 9,919,212.  Thus, the double patenting rejection is withdrawn.
4.	Applicant argues and Examiner concurs that the clarifications and amendments provided by Applicant overcome Wasmund.  Thus, the rejections based on Wasmund are withdrawn.
5.	Based on the Amendments and clarifications, Examiner presents below the rejection based on U.S. Pat. Pub. No. 2013/0005471 for Applicant’s consideration.
 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-19 are rejected under 35 U.S.C. § 102 (a1)(a2) as being anticipated by U.S. Pat. Pub. No. 2013/0005471 to Chung. 
In Reference to Claims 1 and 8-12 
A server 102 (Fig. 1 service provider 102 is a central source 0048, remote server 0049) configured to provide a game (interactive video game 0048) comprising a plurality of interactions between game contents (media 0050), the server comprising a network 100 connection to a user terminal (Fig.1 108) via which game data (data 0050) is configured to be served (0052-0053), the server further comprising a storage 112, and computer readable medium (0018, 0025, 0034, 0035, 0048), and a control unit (OPP 113 0051) configured to provide:
a hint provider (action server 116 0057) configured to provide, to the user terminal, at least one hint (hint 0057) relating a correspondence between an identifier (Fig. 5 552) in a plurality of identifiers (Fig. 5 segment 1, part 3, segment 3, part 4) and a game content (Fig. 5 video 556) in a plurality of game contents (Fig. 5 two or more 556, see also Fig. 600 steps 640, 650, and 670, there is a nexus between the identifier, hint, and content 0124-0125, 0141, 0152, 0155), and is configured to receive game interaction information based on at least one of an interaction or a pattern of interaction between the user terminal and the server (system tracks requests based on user actions and/or location or events completed in the game 0054, 0057),
an identifier obtainer (graphical user interact of Fig. 5) configured to obtain, from the user terminal of the user, a selected identifier selected via a user operation (various buttons under videos requested 502), and
a game content output module (video asset server 114, 0055) configured to, by accessing the storage (0055) (at this point the claim mapping will not repeat the word repetitiveness of the claims for clarity), to output a corresponding game content (0055) from among a plurality of game content (0055, Fig. 5 550, 552, 554, 556 and associated text);
wherein the hint provider is configured to provide (transmit 0053, 0058), upon the game interaction information satisfying a predetermined condition (predetermined number of received media assets 0058, see also 0029, 0037).
	In reference to Claim 10, display the hint on the user terminal 108 from servers 114 or 116 (Fig. 5, see also 0115, 0117). 
In reference to Claims 11, a transmitter from a user terminal is the user terminal widget 105.

In Reference to Claim 2
	Chung discloses the identifier obfuscates the game content associated with the identifier from the user such that the user is unable to identify the game content by using the identifier (the user is unable to identify the game content based on an identifier of segment 1, part 3 only of Fig. 5.  Further, Chung discloses that an image or other identifiers are provided associated with the asset 0124).

In Reference to Claim 3
Chung discloses user selection of item 552 in his request locates the media content and hint (Fig. 6 630, 6400124, 0125). 

In Reference to Claims 4, 5, and 6
Chung discloses a condition of an event in a game of completing a segment (0029, 0053) and provide the hint for completing the segment (0029, 0053).  Also, Chung discloses a predetermined participation status of the user (having been logged in (0037) or one who has advanced in a segment of the game (0053, 0054).

In Reference to Claim 7
	Chung discloses progress of an event (completion of a segment 0058).


In Reference to Claims 13 and 14
	Chung discloses, prior to a step of outputting, a category selected by the user in which a desired game content is classified (0050, 0164, 0167) and of matching the information of the user request (Fig. 6, matching the criteria specified by the user 0145).

In Reference to Claims 15
	Chung discloses that for information not matching the request, an alternative equivalent media asset is provided (0009, 0106).

In Reference to Claim 16
	Chung does not disclose that the alternative equivalent hint is not provided simultaneously.

In Reference to Claim 17
Chung discloses providing more than one hint (Fig. 5 multiple segments associated with one of more conditions).

In Reference to Claims 18 and 19
	Chung discloses that a condition of reaching levels in a game.  Levels have magnitude because they can be reached of failed to be reached 0006.  As between two players, each can be at different levels and receiving hints 0010).

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2992.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715